

Israeli Non-employee director option
 
REWALK ROBOTICS LTD.
2014 INCENTIVE COMPENSATION PLAN


Notice of Option Grant - Section 102 Capital Gain Option






Participant:
[________]



Company:
ReWalk Robotics Ltd.



Notice:
You have been granted the following Capital Gain Stock Option to purchase Shares
in accordance with the terms of the Plan (the "Option"), this Notice of Option
Grant and the Capital Gain Stock Option Award Agreement attached hereto as
Schedule A (this Notice of Option Grant, together with the Capital Gain Stock
Option Award Agreement, this “Agreement”).



Type of Award:
Capital Gain Stock Option under Section 102(b)(2) of the Israeli tax Ordinance



Plan:
ReWalk Robotics Ltd. 2014 Incentive Compensation Plan



Grant:
Date of Grant: [_________]

Option Price per Share: [_________]
Total Number of Shares Under Option:[_________]


Exercisability:
Subject to the terms of the Plan and this Agreement, you may exercise your
Option on and after the dates set forth below in the Vesting Schedule as to that
percentage of the Total Number of Shares under the Option as set forth below
opposite each such date. You may exercise your Option to purchase any Shares as
to which your Option has become exercisable at any time and from time to time
until your Option terminates or expires.

Vesting Schedule:


Date
Number
[_________]


[_________]


[_________]


[_________]


[_________]


[_________]


[_________]


[_________]


Total
[_________]





Special Terms:






1

--------------------------------------------------------------------------------




Expiration Date:
Ten years from the Date of Grant, subject to earlier termination as set forth in
the Plan and this Agreement.



Acknowledgement
and Agreement:
The undersigned Participant acknowledges receipt of, and understands and agrees
to, the terms and conditions of this Agreement, the Trust Deed and the Plan, and
declares that he or she is familiar with the provisions of Section 102 and the
Capital Gains Route. The Participant hereby undertakes not to sell or transfer
the Option and /or the underlying Shares prior to the lapse of the Trust Period
(as defined below), unless he or she pays all taxes, which may arise in
connection with such sale and/or transfer.



PARTICIPANT


Name: [________]
Date: [________]




REWALK ROBOTICS LTD.


Larry Jasinsky
Chief Executive Officer


[________________]






Date of signature:[________________]
























Attached:
Schedule A - Capital Gain Stock Option Award Agreement
Schedule B - Trust Deed






2

--------------------------------------------------------------------------------





Capital Gain Stock Option Award Agreement - Schedule A


REWALK ROBOTICS LTD.
2014 INCENTIVE COMPENSATION PLAN


Capital Gain Stock Option Award Agreement


Under Section 102(b)(2) of the Israeli Income Tax Ordinance [New Version], 1961


This Capital Gain Stock Option Award Agreement, dated as of the Date of Grant
set forth in the Notice of Option Grant (the “Grant Notice”) to which this
Capital Gain Stock Option Award Agreement is attached as Schedule A, is made
between ReWalk Robotics Ltd. (the “Company”) and the Participant set forth in
the Grant Notice. The Grant Notice is included in and made part of this
Agreement.


1.Definitions. Capitalized terms used but not defined in this Agreement have the
meanings set forth in the Plan.


2.Grant of the Option. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant, pursuant
to the Plan, the right and option (the “Option”) to purchase all or any part of
the number of ordinary shares of the Company, par value NIS 0.01 each
(“Shares”), set forth in the Grant Notice at the Option Price per Share (“Option
Price”) set forth in the Grant Notice and on the other terms as set forth in the
Grant Notice. The Option will be deposited with a trustee approved by the
Israeli Tax Authority for this purpose (the “Trustee”), who will hold it in
trust on Participant's behalf, all as set forth in Section 6 below.


3.Exercisability of the Option. The Option shall become exercisable in
accordance with the exercisability schedule and other terms set forth in the
Grant Notice. The Option shall terminate on the Expiration Date set forth in the
Grant Notice, subject to earlier termination as set forth in the Plan and this
Agreement.


4.Method of Exercise of the Option.


(a)The Participant may exercise the Option, to the extent then exercisable, in
accordance with the terms and conditions of the Plan by delivering a written or
electronic notice to the Company in a form specified or accepted by the Company,
specifying the number of Shares with respect to which the Option is being
exercised and payment to the Company of the aggregate Option Price in accordance
with Section 4(b) hereof. Such notice must be signed by the Participant or any
other person then having the right to exercise the Option.


(b)At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised to the
Company (i) in United States dollars by personal check, bank draft, money order
or wire transfer of immediately available funds; or (ii) if permitted by the
Committee, and subject to any such terms, conditions and limitations as the
Committee may prescribe and to the extent permitted by applicable law, by any
other payment method described in Section 6.6 of the Plan.


(c)The Company’s obligation to deliver the Shares to which the Participant is
entitled upon exercise of the Option is conditioned on the Participant ’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares. Following the exercise of the Options, the underlying Shares shall be
deposited with the Trustee as provided below.


5.Section 102 of the Income Tax Ordinance and its Rules.


This Agreement is subject to the provisions of Section 102 of the Israeli Income
Tax Ordinance [New version], 1961 (the “Ordinance” and “Section 102”,
respectively), as well as the Income Tax Rules (Tax Relief in Issuance of Shares
to Employees), 2003 (the “102 Rules”), promulgated thereunder. Accordingly, the
Company elected the Capital Gains Tax Route in Section 102(b)(2) of the
Ordinance (the “Capital Gains Route”) for the purpose of the taxation of
Participant's income from the Option and underlying Shares. In general, taxable
income that should be attributed to the Participant as a result of the grant of
the Option and realization of the underlying Shares will be tax-free on the date
of grant, but will be taxed on the sale of Shares issued upon exercise of the
Option (“Exercised Shares”) or transfer of Exercised Shares from the Trustee (a
“Transfer”). In accordance with the Capital Gains Route, if the Option or the
Exercised Shares are held in trust by the Trustee for the applicable period of
time (see Section 6 below), currently two years from the date this letter is
deposited with a trustee (the “Trust Period”), gains derived from the sale of
Exercised Shares shall be classified as capital gains and taxed at a rate of
only 25%; except for the benefit afforded to the Participant on the date of
grant, which shall be taxed (on the date of sale or Transfer of the Exercised
Shares) as a ordinary income and shall be subject to tax at marginal tax rates
(up to 50% in 2015, including 2% "High Income Tax") plus social security and
national health insurance payments (with respect to Shares of public companies
only).


At the time of sale of the Exercised Shares or a Transfer, the Participant shall
be subject to tax, which will be calculated, in general, according to difference
between (a) the market price (or the actual sale price) of the Exercised Shares
at such time, and (b) the Option Price Per Share. Such tax shall be withheld at
source by the Company, in accordance with the provisions of the 102 Rules, and
the Transfer of Exercised Shares to the Participant is conditioned upon the
payment of such tax.


The Participant shall not be entitled to sell the Exercised Shares or to execute
a Transfer, prior to the lapse of the Trust Period. Furthermore, any and all
rights issued in respect of the Exercised Shares, including bonus shares but
excluding cash dividends (“Rights”(, shall be deposited with the Trustee and
held thereby until the lapse of the Trust Period, and such Rights shall be
subject to the Capital Gains Route. Notwithstanding the aforesaid, the
Participant may sell Exercised Shares or Rights or execute a Transfer prior to
the lapse of the Trust Period, provided, however, that tax is withheld at source
by the Company in accordance with the 102 Rules. In such case, the Participant's
gains shall be classified as ordinary income and he or she, shall be subject to
tax on such income at marginal tax rates (up to 50% in 2015, including 2% "High
Income Tax") plus social security and national health insurance payments.






3

--------------------------------------------------------------------------------




PARTICIPANT IS ADVISED TO CONSULT WITH HIS/HER OWN TAX ADVISOR WITH RESPECT TO
THE TAX CONSEQUENCES OF RECEIVING AND EXERCISING HIS/HER OPTION OR OF DISPOSING
HIS/HER OPTION OR SHARES.





6.Trust.


To secure performance of tax law requirements, the Option awarded to the
Participant according to this Agreement will be held in trust by the Trustee
that was approved for this purpose by the Israeli Tax Authority, who shall
release the underlying Exercised Shares to the Participant only upon full
compliance with the legal requirements and the terms of the Plan. For this
purpose, a Trust Deed was signed between the Company and the Trustee, a copy of
which is attached hereto as Schedule B. The conditions of the Trust Deed apply
to the Option; thus, the Participant is required to carefully read the
provisions of the said Trust Deed.


1.     The above tax description is a general summary only and does not refer to
expenses involved with the exercise of Option and sale of Exercised Shares or
changes in the Israeli Consumer Price Index, which may impact the final tax
calculation.


7.Change of Control. Notwithstanding any other provision of this Agreement, the
Option shall be subject to the Change of Control provisions set forth in Article
XIV of the Plan.


8.Termination. Notwithstanding the provisions of Section 6.8 of the Plan, upon
the Participant’s Termination of Service for any reason other than by the
Company for Cause, the Option shall terminate and cease to be exercisable on the
date that is ninety (90) days after the date of the Participant’s Termination of
Service. Upon a Termination of Service by the Company for Cause, the Option
shall terminate and cease to be exercisable upon Termination.


9.Transferability of the Option. The Option shall not be transferable otherwise
than by will or the laws of descent and distribution, and is exercisable, during
the lifetime of the Participant, only by the Participant; provided, however,
that (a) the Option may be exercised after the Participant’s death by the
beneficiary most recently named by the Participant in a written designation
thereof filed by the Participant with the Company in accordance with Article XII
of the Plan[, and (b) the Committee may, in its discretion, permit the Option to
be transferred during the Participant’s lifetime subject to Article XII of the
Plan]. No transfer of the Option by will or the laws of descent and
distribution, or otherwise, shall be effective to bind the Company unless the
Committee is furnished with (as applicable): (i) written notice thereof and with
a copy of the will and/or such evidence as the Committee may deem necessary to
establish the validity of the transfer and (ii) an agreement by the transferee
to comply with all the terms and conditions of the Option that are or would have
been applicable to the Participant and to be bound by the acknowledgements made
by the Participant in connection with the grant of the Option.


10.Taxes and Withholdings. At the time of Transfer or sale of Exercised Shares
with respect of all or any part of the Option, the Participant shall pay to the
Company or an Affiliate in cash, or make other arrangements, in accordance with
Article XVI of the Plan, for the satisfaction of, any taxes of any kind, and
social security payments due or potentially payable or required to be withheld
with respect to such exercise or Shares.


11.No Rights as a Shareholder. Neither the Participant nor any other person
shall become the beneficial owner of the Shares subject to the Option, nor have
any rights to dividends or other rights as a shareholder with respect to any
such Shares, until the Participant has actually received such Shares following
the exercise of the Option in accordance with the terms of the Plan and this
Agreement.


12.No Right to Continued Employment. Neither the Option nor any terms contained
in this Agreement shall confer upon the Participant any rights or claims except
in accordance with the express provisions of the Plan and this Agreement, and
shall not give the Participant any express or implied right to be retained in
the employment or service of the Company or any Affiliate for any period, or in
any particular position or at any particular rate of compensation, nor restrict
in any way the right of the Company or any Affiliate, which right is hereby
expressly reserved, to modify or terminate the Participant ’s employment or
service at any time for any reason. The Participant acknowledges and agrees that
any right to exercise the Option is earned only by continuing as an employee of
the Company or an Affiliate at the will of the Company or such Affiliate, or
satisfaction of any other applicable terms and conditions contained in the Plan
and this Agreement, and not through the act of being hired, being granted the
Option or acquiring Shares hereunder.


13.The Plan. By accepting any benefit under this Agreement, the Participant and
any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan. This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such rules, policies and regulations as
may from time to time be adopted by the Committee. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found [on
the Company’s HR intranet]. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at the address set forth in Section 13 hereof.






4

--------------------------------------------------------------------------------




14.Compliance with Laws and Regulations.


(a)The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.


(b)It is intended that the Shares received upon the exercise of the Option shall
have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Any certificates representing Shares issued
to an “affiliate” of the Company may bear a legend setting forth such
restrictions on the disposition or transfer of the Shares as the Company deems
appropriate to comply with Federal and state securities laws.


(c)If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and/or there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant's own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.


15.Notices. All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to ReWalk Robotics Ltd., Hatnufa 3 st.,
Floor 6, P.O. Box 161, Yokneam 2069203 Israel, Attention: [Chief Financial
Officer], or such other address as the Company may from time to time specify.
All notices to the Participant shall be addressed to the Participant at the
Participant’s address in the Company's records.


16.Other Plans. The Participant acknowledges that the grant of the Option shall
not affect the Participant’s participation in, or benefits under, any other
benefit plan or other contract or arrangement maintained by the Company or any
Affiliate.




5

--------------------------------------------------------------------------------




PARTICIPANT


Name: [________]
Date: [________]


REWALK ROBOTICS LTD.


Larry Jasinsky
Chief Executive Officer


[________]


Date of signature: [________]




6